Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 06/23/2022. This Action is made FINAL.
Claims 1-20 are pending for examination.

Regarding the rejection of claims 1-20 under 35 U.S.C. §101, applicant’s arguments are persuasive in view of applicant’s amendment to the claim(s) filed 06/23/2022, therefore the rejections are now withdrawn.

Regarding the rejection of claims 1-20 under 35 U.S.C §103, applicant’s arguments have been fully considered and are not persuasive. In the remarks, applicant argued the following points. The examiner respectfully disagrees for at least the reasons outlined below each point. 

“... Applicant submits that Lee does not teach or suggest the features of selecting a final offset from the lane center based on the driver-applied steering torque; and adjusting a path of the autonomous vehicle from the initial target path at the initial offset to a final target path at a final offset from the lane center, wherein the final offset is determined through the driver-applied steering torque, as specified in amended claim 1. Therefore, Millsap, Wilson-Jones and Lee, either alone or in any combination, do not teach or suggest at least these features of amended claim 1. Accordingly, Applicant submits that claim 1 and its dependent claim 7 are patentable over Millsap, Wilson-Jones, Lee and the prior art of record.”, (Remarks, page 9)
Regarding point a, Lee teaches the amended limitations of claim 1. 
Lee teaches [receiving a driver-applied steering torque at the autonomous vehicle while the autonomous vehicle is following an initial target path] at an initial offset from a lane center [via a path tracking program] (Lee, see at least FIG. 2; ¶[0015]; ¶[0017]; ¶[0018]; See also US 2010/0152952 A1 (U.S. patent application Ser. No. 12/336,819, titled "Detection of Driver Intervention During a Torque Overlay Operation in an Electric Power Steering System"), referenced in ¶[0020]). In the cited portions Lee teaches a torque sensor detects an amount of torque applied by the driver ([receiving a driver-applied steering torque at the autonomous vehicle]) while the vehicle travels along a first path with an initial offset set to zero from the lane center ([while the autonomous vehicle is following an initial target path] at an initial offset from a lane center) and where the vehicle autonomously travels, i.e. requires a program to travel autonomously ([via a path tracking program]).
Lee further teaches selecting a final offset from the lane center based on the driver-applied steering torque (Lee, see at least ¶[0017]; ¶[0019]; ¶[0023]). Where in the cited portions the system determines a final offset from the lane center (selecting a final offset from the lane center) based on the driver’s override, i.e. the torque applied to the steering wheel by the driver (based on the driver-applied steering torque)).
Finally, Lee teaches [adjusting a path of the autonomous vehicle from the initial target path] at the initial offset [to a final target path] at a final offset from the lane center, wherein the final offset is [determined through the driver-applied steering torque] (Lee, see at least ¶[0017]; ¶[0019]; ¶[0023]).  Where the system implements the driver steering override by adjusting the path of the vehicle from an initial offset of zero from the lane center ([adjusting a path of the autonomous vehicle from the initial target path] at the initial offset) to a final offset from the lane center ([to a final target path] at a final offset from the lane center), based on the driver’s applied torque to the steering wheel (wherein the final offset is [determined through the driver-applied steering torque])).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of Millsap with the features taught by Lee because “During normal course driving, a driver may temporarily or consistently override the steering control at any time. In a temporary override, such as to avoid a road obstruction, the driver is aware that they are steering the vehicle away from the center of the lane and overriding the lane centering system. However, in some circumstances, the driver may not be consciously aware that they are attempting to override the system. For example, some drivers may have a subconscious tendency to error to the right or left side of a lane. This tendency may be to avoid vehicles in an adjacent lane, or simply a tendency to hug the shoulder of a lane. In either case, the override attempt produces an offset from lane center that is either temporary to avoid something in the road, or consistent indicating a habitual bias” (Lee, ¶[0019]). That is, by determining the offset of the driving path relative to the lane center, the system is able to determine whether the driver override is temporarily related to avoiding an object, or a consistent habit. 
Independent claims 8 and 15 recite limitations similar to those of claim 1 and are therefore rejected on the same basis, as outlined above. 

“Claims 2-5 are dependent from claim 1 and are therefore not anticipated by Millsap for at least the reasons presented with respect to claim 1. 
Claim 8 is an independent system claim . 
Claims 9-12 are dependent from claim 8 and are therefore not anticipated by Millsap for at least the reasons presented with respect to claim 8. 
Claim 15 is an independent autonomous vehicle claim. 
Claims 16-19 are dependent from claim 15 and are therefore not anticipated by Millsap for at least the reasons presented with respect to claim 15”, (Remarks, page 7)

“Claim 6 is dependent from claim 1... Accordingly, Applicant submits that claim 1 and its dependent claim 6 are patentable over Millsap, Wilson- Jones and the prior art of record. 
Claim 13 is dependent from claim 8. Claim 8 is an independent system claim that includes the features of claim 1. Therefore, claim 8 and its dependent claim 13 are patentable over Millsap, Wilson-Jones and the prior art of record for at least the reasons presented with respect to claim 1. 
Claim 20 is dependent from claim 15. Claim 15 is an independent autonomous vehicle claim that includes the features of claim 1. Therefore, claim 15 and its dependent claim 20 are patentable over Millsap, Wilson-Jones and the prior art of record for at least the reasons presented with respect to claim 1... 
Claim 14 is dependent from claim 8. Claim 8 is an independent system claim that includes the features of claim 1. Therefore, claim 8 and its dependent claim 14 are patentable over Millsap, Wilson-Jones, Lee and the prior art of record for at least the reasons presented with respect to claim 1”, (Remarks, page 8-9)

Regarding point b, for at least the reasons outlined above regarding the rejection of independent claims 1, 8, and 15, the rejection of dependent claims 2-7, 9-14, and 16-20 under 35 U.S.C. §103 is maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Millsap et al. (US 2020/0269920 A1) in view of Lee et al. (US 2012/0166032 A1), henceforth known as Millsap and Lee, respectively.
Millsap and Lee were first cited in a previous Office Action.

Regarding claim 1, Millsap discloses:
A method of operating an autonomous vehicle, comprising: 
(Millsap, 
Abstract: “A number of illustrative variations may include a method of communication between a driver and an autonomous steering system”;
¶[[0015]: “...the autonomous steering system may be functioning in a fully autonomous driving mode involving steering in which the driver does not need to intervene at all...”;
Where the method includes operation of an autonomous vehicle (A method of operating an autonomous vehicle))

receiving a driver-applied steering torque at the autonomous vehicle while the autonomous vehicle is following an initial target path [...] via a path tracking program;
(Millsap, FIG. 1;
¶[0015]: “...an autonomous steering system may be keeping a vehicle centered in a particular lane... the driver may wish to cause the vehicle to change the lane in which it is driving and may indicate to the autonomous steering system that a lane change is desired... The driver may submit this request to the autonomous steering system by interacting with the steering interface in a predetermined manner...”;
¶[0017]: “...the autonomous steering system may be configured to monitor for torque input to the steering system by the driver via a steering interface...”;
¶[[0018]: “...a driver... may apply a particular amount of torque to a steering wheel... before the intended particular steering request is detected by or submitted to the autonomous steering system...”;
¶[0027]: “...if the vehicle is steering autonomously... the driver may attempt to cooperate or intervene in steering the vehicle. In some such cases the autonomous steering system may allow the driver to intervene or cooperate in steering the vehicle while also determining the amount or level of variance to the autonomous steering that the driver is applying. In such cases, the autonomous steering system may calculate the variation to the vehicle path as well and may continuously calculate a new vehicle paths as the driver intervenes such that if the driver stops intervening, the vehicle may begin autonomously steering according to one of the new vehicle paths”;
¶[0034]: “Referring now to FIG. 1, an illustrative variation is shown in which an autonomous steering system 101 is steering a vehicle 102 in a first lane 103 on a first path 104 when a driver 105 attempts to intervene by engaging the steering interface 106...”;
Where the method includes a driver applying a torque to a steering wheel in order for the autonomous steering system to detect the steering request (receiving a driver-applied steering torque at the autonomous vehicle) while the autonomous vehicle navigates a trajectory along a first lane 104 (while the autonomous vehicle is following an initial target path [...] via a path tracking program); wherein it is interpreted that a path tracking program must be executed by the autonomous steering system to steer a vehicle on a first path)

[...]
adjusting a path of the autonomous vehicle from the initial target path [...] to a final target path [...] determined through the driver-applied steering torque.  
(Millsap, FIG.1; FIG. 2; ¶[0017];
¶[0008]: “FIG. 2 depicts an illustrative variation in which an autonomous steering system for a vehicle has plotted a new path of travel within a new lane based upon a driver's lane change request”;
¶[0027]: “...if the vehicle is steering autonomously...the driver may attempt to cooperate or intervene in steering the vehicle...the autonomous steering system may allow the driver to intervene or cooperate in steering the vehicle while also determining the amount or level of variance to the autonomous steering that the driver is applying. In such cases, the autonomous steering system may calculate the variation to the vehicle path as well and may continuously calculate a new vehicle paths as the driver intervenes such that if the driver stops intervening, the vehicle may begin autonomously steering according to one of the new vehicle paths”;
¶[0034]: “Referring now to FIG. 1, an illustrative variation is shown in which an autonomous steering system 101 is steering a vehicle 102 in a first lane 103 on a first path 104 when a driver 105 attempts to intervene by engaging the steering interface 106. In such a variation, the autonomous steering system 101 may determine that the driver's 105 intent is to indicate to the autonomous steering system 101 that the driver 105 wishes to change lanes from the first lane 103 to a second lane 109...The autonomous steering system 101 may...begin charting a second path 108 that assumes a lane change from the first lane 103 to the second lane 109”;
Where the path of the vehicle changes from a first path 104 on a first lane 103 (adjusting a path of the autonomous vehicle from the initial target path [...]) to a second path 108 on a second lane 109 (to a final target path [...]) based on the driver intervening by engaging the steering interface (determined through the driver-applied steering torque)).

Millsap fails to disclose an initial target path at an initial offset from a lane center, selecting a final offset from the lane center based on the driver-applied steering torque, and adjusting a path of the autonomous vehicle from the initial target path at the initial offset to a final target path at a final offset from the lane center, wherein the final offset is determined through the driver-applied steering torque, the limits bolded for emphasis.

However, in the same field of endeavor, Lee teaches:
[receiving a driver-applied steering torque at the autonomous vehicle while the autonomous vehicle is following an initial target path] at an initial offset from a lane center [via a path tracking program];
(Lee, FIG. 2;
¶[0015]: “...A torque sensor 36 mounted to the steering column 18 measures the torque on the steering column 18...”;
¶[0017]: “The initial lane offset may be set to zero indicating that there is no offset from lane center... When the system is initially engaged without the driver offset command, the initial value of the desired offset is set to zero. Alternatively when the driver has indicated a desired offset (i.e., driver lane bias), the system compares the offset measurements from the lane detections sensors to the driver's lane bias and controls the steering system to achieve or maintain the driver's desired offset...”;
¶[0018]: “...The lane centering system's control algorithm then sends a steering torque command to the steering actuator to keep the vehicle in the center of lane. In this way, the driver's hands may be taken off steering wheel and the vehicle can be driven autonomously”;
Where a torque sensor detects an amount of torque applied by the driver ([receiving a driver-applied steering torque at the autonomous vehicle]) while the vehicle travels along a first path with an initial offset set to zero from the lane center ([while the autonomous vehicle is following an initial target path] at an initial offset from a lane center) and where the vehicle autonomously travels, i.e. requires a program to travel autonomously ([via a path tracking program])
See also US 2010/0152952 A1 (U.S. patent application Ser. No. 12/336,819, titled "Detection of Driver Intervention During a Torque Overlay Operation in an Electric Power Steering System"), referenced in ¶[0020] of Lee)

selecting a final offset from the lane center based on the driver-applied steering torque; and
(Lee,
¶[0017]: “...When the system is initially engaged without the driver offset command, the initial value of the desired offset is set to zero. Alternatively when the driver has indicated a desired offset (i.e., driver lane bias), the system compares the offset measurements from the lane detections sensors to the driver's lane bias and controls the steering system to achieve or maintain the driver's desired offset...”;
¶[0019]: “During normal course driving, a driver may temporarily or consistently override the steering control at any time. In a temporary override, such as to avoid a road obstruction, the driver is aware that they are steering the vehicle away from the center of the lane and overriding the lane centering system... the override attempt produces an offset from lane center that is either temporary to avoid something in the road...”;
¶[0023]: “As the system continues to monitor the center lane offset, the algorithm determines at step 118 if the driver override of the lane centering system detected at step 112 has ended. To detect the steering override end, the algorithm monitors the consistency of the steering angle and the lane offset measurement over a period of time...”;
Where the system determines a final offset from the lane center (selecting a final offset from the lane center) based on the driver’s override, i.e. the torque applied to the steering wheel by the driver (based on the driver-applied steering torque))

[adjusting a path of the autonomous vehicle from the initial target path] at the initial offset [to a final target path] at a final offset from the lane center, wherein the final offset is [determined through the driver-applied steering torque].  
(Lee,
¶[0017]: “...When the system is initially engaged without the driver offset command, the initial value of the desired offset is set to zero. Alternatively when the driver has indicated a desired offset (i.e., driver lane bias), the system compares the offset measurements from the lane detections sensors to the driver's lane bias and controls the steering system to achieve or maintain the driver's desired offset...”;
¶[0019]: “During normal course driving, a driver may temporarily or consistently override the steering control at any time. In a temporary override, such as to avoid a road obstruction, the driver is aware that they are steering the vehicle away from the center of the lane and overriding the lane centering system... the override attempt produces an offset from lane center that is either temporary to avoid something in the road...”;
¶[0023]: “As the system continues to monitor the center lane offset, the algorithm determines at step 118 if the driver override of the lane centering system detected at step 112 has ended. To detect the steering override end, the algorithm monitors the consistency of the steering angle and the lane offset measurement over a period of time...”;
Where the system implements the driver steering override by adjusting the path of the vehicle from an initial offset of zero from the lane center ([adjusting a path of the autonomous vehicle from the initial target path] at the initial offset) to a final offset from the lane center ([to a final target path] at a final offset from the lane center), based on the driver’s applied torque to the steering wheel (wherein the final offset is [determined through the driver-applied steering torque])).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of Millsap with the features taught by Lee because “During normal course driving, a driver may temporarily or consistently override the steering control at any time. In a temporary override, such as to avoid a road obstruction, the driver is aware that they are steering the vehicle away from the center of the lane and overriding the lane centering system. However, in some circumstances, the driver may not be consciously aware that they are attempting to override the system. For example, some drivers may have a subconscious tendency to error to the right or left side of a lane. This tendency may be to avoid vehicles in an adjacent lane, or simply a tendency to hug the shoulder of a lane. In either case, the override attempt produces an offset from lane center that is either temporary to avoid something in the road, or consistent indicating a habitual bias” (Lee, ¶[0019]). That is, by determining the offset of the driving path relative to the lane center, the system is able to determine whether the driver override is temporarily related to avoiding an object, or a consistent habit. 


Regarding claim 2, Millsap and Lee teach the method of claim 1. Millsap further discloses:
wherein the driver-applied steering torque is greater than an activation threshold and less than an override threshold for disengaging the path tracking program.  
(Millsap, 
¶[0016]: “...the steering system may set a threshold for torque or force that it may apply to the steering interface in opposition to the driver. In some such cases, if the driver overpowers the torque or force resulting from the opposing autonomous input, the autonomous steering system may relinquish full control of the steering system to the driver...”;
¶[0017]: “...the autonomous steering system may be configured to monitor for torque input to the steering system by the driver via a steering interface. In some such cases, the autonomous steering system may be monitoring a threshold torque input value to be exceeded by driver input for a predetermined amount of time. In such a case, if the steering system detects that the torque input threshold has been exceeded by driver input for the predetermined amount of time, the autonomous steering system may relinquish full control of the steering system to the driver”;
¶[0018]: “...there may exist steering interface manipulation thresholds that indicate to the autonomous steering system that a driver intends to communicate a particular steering request (i.e. thresholds that indicate the driver does not intend to override or disengage the autonomous steering system) to the autonomous steering system. As a non-limiting example, a driver...may apply a particular amount of torque to a steering wheel at a predetermined amplitude for a predetermined amount of time before the intended particular steering request is detected by or submitted to the autonomous steering system and the driver receives feedback indicating that the request was detected or submitted, and acknowledged”;
¶[0037]: “...the system monitors the...steering wheel torque and determines whether...the steering wheel torque exceeds a steering wheel torque threshold for a calibratable, predetermined time duration...the autonomous steering system may generate a haptic feedback for the driver by briefly vibrating the steering wheel as an indication to the driver that a lane change request has been accepted...”;
Where the driver applies a steering wheel torque that exceeds a threshold for a predetermined amount of time to initiate a lane change request (wherein the driver-applied steering torque is greater than an activation threshold), which is less than a different threshold in which the driver overpowers the torque or force resulting from the opposing autonomous input which results in the autonomous steering system relinquishing full control of the steering system to the driver (threshold and less than an override threshold for disengaging the path tracking program)).


Regarding claim 3, Millsap and Lee teach the method of claim 1. Millsap further discloses:
further comprising maintaining via the path tracking program, the path of the autonomous vehicle at the final target path when the driver- applied steering torque is removed.  
(Millsap, ¶[0035];
¶[0027]: “...if the vehicle is steering autonomously, and the driver may attempt to cooperate or intervene in steering the vehicle. In some such cases the autonomous steering system may allow the driver to intervene or cooperate in steering the vehicle while also determining the amount or level of variance to the autonomous steering that the driver is applying. In such cases, the autonomous steering system may calculate the variation to the vehicle path as well and may continuously calculate a new vehicle paths as the driver intervenes such that if the driver stops intervening, the vehicle may begin autonomously steering according to one of the new vehicle paths”;
Where the vehicle continues to autonomously steer according to the new vehicle path (further comprising maintaining via the path tracking program, the path of the autonomous vehicle at the final target path) after the driver stops intervening (when the driver- applied steering torque is removed)).


Regarding claim 4, Millsap and Lee teach the method of claim 1. Millsap further discloses:
further comprising applying a variable resistance for manual steering against the driver-applied steering torque while adjusting the path of the autonomous vehicle with the path tracking program engaged.  
(Millsap, 
¶[0019]: “...a large torque resistance may be autonomously applied to the steering interface around the moment that a driver request is acknowledged. This torque resistance may act as a stop or a recognizable resistance to a driver's manipulation of the steering interface as a means of signaling to the driver intuitively that no more torque no longer needs to be applied by the driver to the steering interface or that the steering interface can be released or disengaged by the driver because the present driver input has been received by the autonomous steering system”;
¶[0037]: “...In a first step 401 the system monitors the...steering wheel torque and determines...whether the steering wheel torque exceeds a steering wheel torque threshold for a calibratable, predetermined time duration. In a second step 402, the autonomous steering system may generate a haptic feedback for the driver by briefly vibrating the steering wheel as an indication to the driver that a lane change request has been accepted. The steering wheel may also generate a large torque resistance to simulate an end of wheel travel that indicates to the driver that the driver no longer needs to hold the steering wheel in the current position...”;
Where the steering system applies a large torque resistance against the driver’s input (further comprising applying a variable resistance for manual steering against the driver-applied steering torque) to indicate the driver’s request has been received, i.e. the lane change request is accepted (while adjusting the path of the autonomous vehicle with the path tracking program engaged); the driver experiences a variable resistance because the driver does not initially experience any generated resistance when first applying torque but experiences generated resistance once the driver no longer needs to hold the steering wheel).


Regarding claim 5, Millsap and Lee teach the method of claim 1. Millsap further discloses:
further comprising generating a dynamic path that lags a lateral position of the autonomous vehicle based on the driver-applied steering torque and vehicle dynamics.  
(Millsap, 
¶[0013]: “...driver input as a steering request that may be queued and executed by the autonomous steering system at some point in the future”;
¶[0027]: “...the autonomous steering system may calculate the variation to the vehicle path as well and may continuously calculate a new vehicle paths as the driver intervenes such that if the driver stops intervening, the vehicle may begin autonomously steering according to one of the new vehicle paths”;
¶[0028]: “...a lane change request to the autonomous steering system may be ignored during circumstances in which the steering system is in any other driving condition than driving forward with a straight-ahead bearing...”;
¶[0030]: “...any queued and pending lane change request may be checked by the autonomous steering system against sensor readings, GPS data, traffic data, or any other useful data to determine whether a lane change is appropriate...”;
¶[0034]: “..the autonomous steering system 101 may queue the driver's input 107, give a level of priority...to the driver's 105 intent to travel in the second lane 109, and begin charting a second path 108 that assumes a lane change from the first lane 103 to the second lane 109...”; 
Where the autonomous steering system calculates variations to the vehicle path to create new vehicles paths (further comprising generating a dynamic path) and where the driver’s lane change request is queued, given a level of priority, i.e. a lag between the driver input and the change in the lateral position of the autonomous vehicle (that lags a lateral position of the autonomous vehicle), based on the driver’s lane change request input via the steering system and vehicle data such as GPS data and traffic data (based on the driver-applied steering torque and vehicle dynamics)).


Regarding claim 8, the claim limitations recite a system having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 8, Millsap further discloses:
A system for operating an autonomous vehicle, comprising: 
(Millsap, 
Abstract: “A number of illustrative variations may include...an autonomous steering system...”;
¶[0015]: “the autonomous steering system may be functioning in a fully autonomous driving mode involving steering in which the driver does not need to intervene at all”;
Where the system includes an autonomous steering system for a fully autonomous vehicle (A system for operating an autonomous vehicle))

a processor configured to: 
(Millsap, 
¶[0012]: “In a number of illustrative variations, an autonomous steering system may comprise a number of logic modules intended to autonomously address a number of areas of control within the realm of vehicle steering and travel including but not limited to vehicle acceleration, vehicle braking, and lateral control of the vehicle. The logic for the modules of the autonomous steering system may account for non-autonomous driver input...”;
Where the system comprises logic modules, which requires the use of a processor (a processor)).

Regarding claim 9, the claim limitations recite a system having limitations similar to those of claim 2 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 10, the claim limitations recite a system having limitations similar to those of claim 3 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 11, the claim limitations recite a system having limitations similar to those of claim 4 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 12, the claim limitations recite a system having limitations similar to those of claim 5 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 15, the claim limitations recite an autonomous vehicle having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 15, Millsap further teaches:
An autonomous vehicle, comprising: 
(Millsap, 
¶[0027]: “...if the vehicle is steering autonomously...”;
Where the system comprises an autonomous vehicle (An autonomous vehicle)).

a processor configured to: 
(Millsap, 
¶[0012]: “In a number of illustrative variations, an autonomous steering system may comprise a number of logic modules intended to autonomously address a number of areas of control within the realm of vehicle steering and travel including but not limited to vehicle acceleration, vehicle braking, and lateral control of the vehicle. The logic for the modules of the autonomous steering system may account for non-autonomous driver input...”;
Where the system comprises logic modules, which requires the use of a processor (a processor)).

Regarding claim 16, the claim limitations recite an autonomous vehicle having limitations similar to those of claim 2 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 17, the claim limitations recite an autonomous vehicle having limitations similar to those of claim 3 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 18, the claim limitations recite an autonomous vehicle having limitations similar to those of claim 4 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 19, the claim limitations recite an autonomous vehicle having limitations similar to those of claim 5 and is therefore rejected on the same basis, as outlined above. 


Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Millsap and Lee as applied to claims 1, 8, and 15 above, and in further view of Wilson-Jones et al. (US 5,765,116 A), henceforth known as Wilson-Jones.
Wilson-Jones was first cited in a previous Office Action.

Regarding claim 6, Millsap and Lee teach the method of claim 5. The combination of Millsap and Lee fails to explicitly teach the limitations of claim 6 as a whole.
However, in the same field of endeavor, Wilson-Jones teaches:
further comprising tracking the autonomous vehicle to the dynamic path to provide an artificial damping resistance to a lateral motion of the autonomous vehicle.  
(Wilson-Jones, 
Col 1, lines 48-63: “According to our invention a method of tracking a contrived centre line between lane markings of a road characterised in that a steering bias (i.e. artificial damping resistance) is applied to the steering system of the vehicle in such a manner as to assist the driver in tracking the contrived centre line position. The contrived centre line may be the true centre line between lane markings...or may be offset from the true centre line...the level of steering bias applied to the steering system is relatively small when the track of the vehicle is in proximity to the contrived centre line proximity and the steering bias is adapted to be increased as the vehicle approaches the boundaries defined by the lane markings”;
Col 3, lines 39-44: “...The means for deterring lateral movement may comprise...a steering bias applied to the steering system to resist any torque applied so as to cause the undesired lateral movement, such as may be applied by the driver”;
Col 4, line 64-Col 5, line 3: “Corresponding signals from the signal processor 11 are fed into the electronic control unit 5 which is then operative to energies the motor 4 to apply a torque to the steering shaft to independently assist the driver in maintaining the position of the vehicle with respect to the lane markings by holding it at a set point by the development of an appropriate biasing torque...”;
Where the method includes tracking a contrived center line between lane markings of a road (further comprising tracking the autonomous vehicle to the dynamic path) characterized in that a steering bias (i.e. artificial damping resistance) is applied to the steering system of the vehicle in such a manner as to assist the driver in tracking the contrived center line position (to provide an artificial damping resistance to a lateral motion of the autonomous vehicle)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Millsap and Lee to include the teachings of Wilson-Jones. The modification would have been obvious because the teachings “[act] as a lane support system to provide greater comfort to the driver, improved steering stability, and safety” (Wilson-Jones, Col 3, lines 4-6).


Regarding claim 7, Millsap, Lee, and Wilson-Jones teach the method of claim 6. Lee further teaches:
further comprising adjusting the artificial damping resistance of the autonomous vehicle to accommodate for hardware differences and driver habits.  
(Lee,
¶[0013]: “The vehicle system 10 may also include an active front steering (AFS) system 28 including an electric motor 30 mounted to the steering column 18...Indeed, the adaptive lane centering system disclosed herein may be suitable for any vehicle system, with or without the use of AFS (i.e. the adaptive lane centering system may accommodate hardware differences of the vehicle)”;
¶[0019]: “During normal course driving, a driver may temporarily or consistently override the steering control at any time...the driver may not be consciously aware that they are attempting to override the system. For example, some drivers may have a subconscious tendency to error to the right or left side of a lane. This tendency may be to avoid vehicles in an adjacent lane, or simply a tendency to hug the shoulder of a lane. In either case, the override attempt produces an offset from lane center that is...consistent indicating a habitual bias”;
¶[0024]: “If the algorithm determines that the lane offset has been constant for a particular period of time and/or reached a predetermined threshold, then the algorithm determines that the offset is habitual...and sets a new lane offset in the lane centering control system to accommodate the driver's bias. The algorithm then returns to step 110 and engages the lane centering control system with the new lane offset”;
Where the steering system accounts for hardware differences of the vehicle (further comprising adjusting the artificial damping resistance of the autonomous vehicle to accommodate for hardware differences) and  where the algorithm determines that if the lane offset has been constant for a period of time the offset is habitual and sets a new lane offset based on the driver’s bias (and driver habits)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Millsap and Wilson-Jones to include the teachings of Lee. The modification would have been obvious because it allows the driver's hands to be taken off steering wheel and the vehicle to drive autonomously (Lee, ¶[0018]).

Regarding claim 13, the claim limitations recite a system having limitations similar to those of claim 6 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 14, the claim limitations recite a system having limitations similar to those of claim 7 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 20, the claim limitations recite an autonomous vehicle having limitations similar to those of claim 6 and is therefore rejected on the same basis, as outlined above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamaoka et al. (US 2016/0209841 A1) discloses an autonomous driving device that improves the convenience for a driver in the switching between autonomous driving and manual driving. When the driver discovers an obstacle which cannot be detected by an autonomous driving device, and performs a driving operation which causes a manual driving switching threshold value to be exceeded for an operation time less than or equal to an operation threshold value so as to avoid the obstacle, a control unit of the autonomous driving device switches autonomous driving to manual driving, and then the control unit switches manual driving to autonomous driving even if the driver does not perform an autonomous driving switching operation.
Kunihiro et al. (US 2018/0181132 A1) discloses an autonomous vehicle having a control unit that is configured to perform autonomous driving in which a steered angle of steered wheels is changed by a steering device so that a steering angle becomes a target steering angle for making the vehicle travel along a target trajectory, and to control the steering device so that a lane change is performed in a standard manner when the lane change is necessary. In a situation where the lane change is necessary and a steering operation is being performed by a driver, when a magnitude of an index value based on a parameter that changes according to the steering operation is smaller than a termination reference value, the control device does not terminate the autonomous driving and changes a target trajectory of the lane change according to the magnitude of the index value.
Van Dan Elzen et al. (US 2016/0059856 A1) discloses a lane centering system for use in a vehicle driving in a lane on a road includes a lane delimiter detection device having a camera with a field of view that encompasses the road ahead of the vehicle. Based on processing of captured image data, a controller determines the positions of left and right lane delimiters on the road. The controller is operable to establish a target path for the vehicle that maintains the longitudinal centerline of the vehicle generally centered between the left lane delimiter and the right lane delimiter. The controller is automatically activated to control steering the vehicle along the target path when the speed of the vehicle is at or above a first speed level. When having activated control of steering, the controller automatically deactivates control of steering when the speed of the vehicle falls to at or below a second speed level.
Patana (US 2017/0183035 A1) discloses a machine-implemented method provided for controlling a fully automated or partially automated road vehicle so as to accurately position the vehicle within a traffic lane occupied by the vehicle. The method includes: determining locations of or distances to side boundaries or a longitudinal center of a traffic lane currently occupied by the vehicle; determining a currently requested or commanded offset from either one of the side boundaries or the longitudinal center of the traffic lane; determining if the vehicle is currently at least substantially complying with the requested or commanded offset; and if the vehicle is not currently substantially complying with the offset, adjusting a steering control of the vehicle to thereby bring the vehicle into compliance with the currently requested or commanded offset. By requesting or commanding different offsets on different days, road wear is more evenly distributed and concentrate break down due to accurate lane centering is avoided.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0800-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         
/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668